Citation Nr: 0839101	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  03-34 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1984 to March 1988.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision by the Oakland RO.  In April 2005, the case was 
remanded for additional development.  

The veteran had also perfected appeals of denials of claims 
to reopen claims of service connection for hypertension and 
post-traumatic stress disorder (PTSD).  A January 2008 rating 
decision reopened such claims, and granted service connection 
for hypertension and PTSD.  Consequently, these matters are 
not before the Board.


FINDINGS OF FACT

1.  An unappealed December 1997 rating decision denied 
service connection for bipolar disorder based essentially on 
findings that such disability was not manifested in, and was 
unrelated to, the veteran's service.

2.  Evidence received since the December 1997 rating decision 
is either cumulative or redundant; does not bear on whether 
bipolar disorder manifested in or was aggravated by service; 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since December 1997 rating decision is not 
new and material, and the claim of service connection for 
bipolar disorder may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §  3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1)(including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In Kent v. Nicholson, 20 Vet. App. 1 (2006) the U.S. 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice in a claim to reopen must include (with some degree of 
specificity) notice of the basis for the prior denial of the 
claim, notice of the evidence and information necessary to 
reopen the claim, and notice of the evidence and information 
necessary to establish the underlying claim of service 
connection.

A November 2001 letter (prior to the decision on appeal) 
informed the veteran of the evidence needed to support his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf, and explained what the 
evidence must show to substantiate the claim of service 
connection for bipolar disorder.  The letter instructed the 
veteran that since his claim of service connection for 
bipolar disorder had been subject to a previous final denial, 
he needed to submit new and material evidence in order to 
reopen his claim.  It also explained what kind of evidence 
would be new and material and defined these terms.  The 
November 2001 letter informed the veteran that his previous 
claim had been denied because there was no evidence that his 
disorder was incurred in or aggravated by his service.
The veteran's service treatment records (STRs) are associated 
with his claims file and all pertinent/identified records 
that could be obtained have been obtained.  The duty to 
assist by arranging for a VA examination or obtaining a 
medical opinion does not attach in a claim to reopen unless 
the claim has been reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  
The veteran has not identified any pertinent, obtainable 
evidence that remains outstanding.  VA's duty is met.

II. Factual Background, Legal Criteria, and Analysis

An unappealed December 1997 rating decision denied service 
connection for bipolar disorder with depression, finding 
essentially that such disability was not manifested in (and 
not shown to be related to) the veteran's service.  The 
instant claim to reopen was received in July 1999.  

Essentially, governing law provides that if a rating decision 
denying a claim is not timely appealed, it becomes final and 
may not be reopened and allowed based on the same factual 
background.  38 U.S.C.A. § 7105(c).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed before that date (in July 
1999), and the old definition applies.  Under the pre-August 
29, 2001 definition, new and material evidence means evidence 
not previously submitted to agency decision-makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (effective for claims to reopen filed 
prior to August 29, 2001); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).  Evidence is new and material if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
regardless of whether it changes the original outcome.  See 
Hodge, 155 F. 3d at 1363.
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims files, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The December 1997 rating decision denied service connection 
for bipolar disorder based essentially on findings that it 
was not manifested in service, and was not shown to be 
related to the veteran's service.  That decision is final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(c).  

Evidence of record at the time of the December 1997 rating 
decision consisted of the veteran's STRs and VA treatment 
reports from April 1993 to July 1997.  The veteran's STRs 
contain no mention of bipolar disorder complaints, findings, 
or diagnosis.  April 1993 to July 1997 VA treatment records 
show the veteran was receiving psychiatric treatment.  A 
November 1994 record notes that his mood was mostly depressed 
and that he sometimes also had moods with racing thoughts and 
increased energy.  The diagnoses were major depression and 
rule out bipolar disorder.  Another record dated in that 
month shows a diagnosis of bipolar disorder.  A February 1996 
record notes that it was still unclear whether the veteran 
had straight depression or bipolar disorder.  In March 1996, 
he recalled first being depressed in junior high school, and 
aware of depression symptoms in his early 20s.  He first 
noticed his hypermania in 1988.  The assessment was bipolar 
disorder, type II.  Later treatment records also note this 
assessment; a July 1997 note indicates that a true bipolar 
disorder cycling had not been seen.  The assessment was 
bipolar disorder versus agitated major depression.  

Evidence received since the December 1997 rating decision 
includes a November 1991 discharge summary from a private 
hospital, reports of three insurance examinations from 
February 1992 to March 1993, a September 1999 VA mental 
disorders examination report, VA treatment notes from March 
1998 to July 2005, and Social Security Administration (SSA) 
records received in June 2005.

The November 1991 discharge summary indicates the veteran had 
increased depression with vegetative signs of malaise, 
anhedonia, weight loss, sleep disturbance, anxiety, and 
episodes of panic attacks.  He had an initial evaluation; six 
hours after being admitted he packed his belongings and 
suddenly left.  His diagnoses were unclear (without further 
evaluation) but were listed as depressive disorder NOS and 
anxiety disorder NOS. 

Insurance evaluations in February 1992, September 1992, and 
March 1993 describe the veteran's symptoms and history, and 
list diagnoses that do not include bipolar disorder.

On September 1999 VA examination, the claims file was 
reviewed.  The veteran described mood swings that were not 
related to any internal or environmental cues.  The examiner 
noted that some providers had indicated in their treatment 
notes that the veteran might have bipolar affective disorder.  
He added that the final conclusion of the most recent 
treating psychiatrist was that the veteran did not have 
bipolar affective disorder.  The psychiatrist did not 
diagnose bipolar disorder, and commented that most, if not 
all, of the veteran's symptoms were due to a borderline 
personality disorder, which was the reason the last treating 
psychiatrist came to the conclusion that the veteran did not 
meet the criteria for bipolar affective disorder.  

March 1998 to July 2005 VA treatment notes note several 
diagnoses of bipolar disorder; records also indicate that 
this is not a definite diagnosis.  An October 1999 record 
notes diagnoses of depression and rule out bipolar disorder.  
August and September 2000 records note the diagnosis of 
bipolar disorder is doubtful and show a diagnosis of major 
depressive episode vs. bipolar disorder vs. cyclothymia.  An 
August 2001 record notes that the veteran had been 
characterized in the past as suffering from mood swings and 
that a possible diagnosis of bipolar disorder was raised.  In 
April 2004, the veteran's treating psychiatrist commented 
that the diagnosis of bipolar disorder was not considered 
accurate by recent examiners and that it would be removed 
from the problem list.  

Records received from SSA are essentially duplicates of VA 
treatment records.  

Because the claim was previously denied on the basis that a 
bipolar disorder was not manifested in, or shown to be 
related to, the veteran's service, for evidence to bear 
directly on the matter under consideration (and be considered 
new and material), it would have to pertain to those facts, 
i.e., tend to show that bipolar disorder was manifest in, or 
is related to, the veteran's service.  

It is noteworthy at the outset that PTSD is now service 
connected, and that the rating criteria for such disability 
include depression symptoms.  No examiner has distinguished 
depression due to PTSD from that due to bipolar disorder, and 
symptoms of depression shown are considered part of the 
service connected PTSD entity.  

The private and VA treatment records associated with the 
claims file since the December 1997 rating decision are 
"new" in that they were not before the RO at the time of 
the initial denial of the claim of service connection for 
bipolar disorder.  However, as they do not tend to show that 
a bipolar disorder was manifest in service, or relate such 
disorder to the veteran's service, they do not bear directly 
and substantially on the matter under consideration, are not 
so significant that they need to be considered in order to 
fairly decide the merits of the claim, and are not material.  
Notably, to the extent that they raise questions regarding 
the appropriateness of a bipolar disorder diagnosis, they are 
probative evidence against the veteran's claim.  As the 
Social Security records are duplicates of VA records, they 
are either not new evidence or are duplicate copies of 
evidence that is not material. 

In light of the foregoing, the Board finds that the 
additional evidence received since the December 1997 rating 
decision is not "new and material evidence," and that the 
claim of service connection for bipolar disorder may not be 
reopened.
ORDER

The appeal to reopen a claim of service connection for 
bipolar disorder is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


